2005 ND 27
Darrell W. Clifford, Petitioner and Appellant
v.
Mary Kathleen O'Donnell, Rolette County State's Attorney in Rolla, North Dakota, Respondent and Appellee
No. 20040221
Supreme Court of North Dakota.
Filed February 16, 2005
Darrell W. Clifford, pro se, James River Correctional Center, 2521 Circle Drive, Jamestown, N.D. 58401, petitioner and appellant; submitted on brief.
Mary Kathleen O'Donnell, State's Attorney, P.O. Box 1079, Rolla, N.D. 58367-1079, for respondent and appellee; submitted on brief.
Per Curiam.
[¶1] Darrell Clifford, also known as Darrell Red Paint, appeals from a district court order denying his petition for a writ of prohibition. Clifford argues the district court abused its discretion in denying the writ because the juvenile and district courts involved in his 1981 murder trial either lacked or exceeded jurisdiction over him. The district court denied the writ noting a writ of prohibition is granted to stop a court from proceeding when it lacks, or is exceeding jurisdiction. See N.D.C.C. § 32-35-01. Clifford's petition was based on acts occurring over twenty years ago and no proceedings related to his murder convictions are currently pending. We conclude the district court did not abuse its discretion in denying the writ of prohibition. We affirm under N.D.R.App.P. 35.1(a)(4).
[¶2] Gerald W. VandeWalle, C.J.
William A. Neumann
Dale V. Sandstrom
Carol Ronning Kapsner
Mary Muehlen Maring